Exhibit 10.1

SUBSCRIPTION AGREEMENT

dated as of March 13, 2012

by and among

WATSCO, INC.,

UTC CANADA CORPORATION

and

CARRIER CORPORATION



--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) dated as of March 13, 2012, is by
and among Watsco, Inc., a Florida corporation (“Watsco”), UTC Canada
Corporation, a corporation existing under the laws of the Province of New
Brunswick, Canada (“UTC Canada”), and, solely for the purposes of Section 4 and
Section 5.1(c) herein, Carrier Corporation, a Delaware corporation (“Carrier”).

WHEREAS, Watsco and UTC Canada have entered into that certain Agreement, dated
as of the date hereof (the “Asset Purchase Agreement”), by and among Watsco, UTC
Canada, WATSCO Canada Inc., a corporation existing under the laws of the
Province of New Brunswick, Canada (hereinafter referred to as “Watsco Canada”),
and Carrier Enterprise Canada L.P., a limited partnership existing under the
laws of the Province of Ontario, Canada (the “JV”); and

WHEREAS, this Agreement is entered into pursuant to and in accordance with the
Asset Purchase Agreement, and is the “Subscription Agreement” identified in
Section 8.5 thereof, pursuant to which UTC Canada will contribute its
distribution business for “Carrier,” “Bryant,” and “Payne” branded residential
and light commercial HVAC products and Carrier branded commercial applied HVAC
equipment to the JV in exchange for $CDN 168,870,000 and a 40% limited
partnership interest in the JV; and

WHEREAS, in exchange for a 60% limited partnership interest in the JV, Watsco
Canada will contribute $CDN 168,870,000 to the JV; and

WHEREAS, pursuant to the terms of this Agreement, UTC Canada subscribes for that
number of shares of $.50 par value Common stock of Watsco between 750,000 and
1,250,000 (inclusive) as such number is designated by UTC Canada pursuant to
Section 3 below (the “Purchased Shares”), for a purchase price equal to the
Volume Weighted Average Trading Price of the Purchased Shares (the “Purchased
Shares Consideration”), with respect to which Watsco’s Board of Directors (the
“Board”) has determined to be adequate in accordance with Section 607.0621 of
the Florida Business Corporations Act (the “FBCA”); and

WHEREAS, shareholders of Watsco holding in excess of 50% of the aggregate voting
power of Watsco’s issued and outstanding Common stock, par value $0.50 per share
(“Common Shares”), and Class B common stock, par value $0.50 per share (“Class B
Shares”), have, by written consent in accordance with the FBCA and Watsco’s
by-laws, approved the issuance and sale of the Purchased Shares solely for
purposes of New York Stock Exchange Rule 312.03 (the “Watsco Shareholder
Approval”); and

WHEREAS, capitalized terms used herein but not herein defined shall have the
respective meanings ascribed thereto in the Asset Purchase Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and intending to be legally bound hereby, Watsco and UTC Canada agree
as follows:

SECTION 1. Definitions. The following terms, whenever used herein, shall have
the following respective meanings for all purposes of this Agreement.

 

1



--------------------------------------------------------------------------------

1.1 “Affiliate” means as to any Person (a) any Person which directly or
indirectly controls, is controlled by, or is under common control with such
Person, and (b) any Person who is a director, officer, partner or principal of
such Person or of any Person which directly or indirectly controls, is
controlled by, or is under common control with such Person. For purposes of this
definition, “control” of a Person means the power, direct or indirect, to direct
or cause the direction of the management and policies of such Person whether by
ownership of voting stock, by contract or otherwise.

1.2 “Articles of Incorporation” means the Amended and Restated Articles of
Incorporation of Watsco, as amended through the date hereof.

1.3 “Bylaws” means the Bylaws of Watsco, as amended through the date hereof.

1.4 “Encumbrances” means any and all liens, encumbrances, charges, mortgages,
deeds of trust, options, pledges, restrictions on transfer, preemptive rights,
rights of first refusal or offer, security interests, hypothecations, easements,
rights of way or encroachments of any nature whatsoever, whether voluntarily
incurred or arising by operation of law.

1.5 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.6 “Governmental Authority” means any nation or country (including but not
limited to the United States) and any state, commonwealth, territory or
possession thereof and any political subdivision of any of the foregoing,
including but not limited to courts, departments, commissions, boards, bureaus,
agencies, ministries or other instrumentalities.

1.7 “Material Adverse Effect” means a material adverse effect on the business,
results of operations, properties or assets of a Person; provided, however, that
“Material Adverse Effect” shall not include the impact on such business, results
of operations, properties or assets of a Person arising out of or attributable
to (i) economic conditions affecting the United States generally,
(ii) conditions or effects affecting the capital markets in the United States
generally or (iii) effects relating to the announcement of the execution of this
Agreement or otherwise to the pendency of the transactions contemplated hereby,
except to the extent that the impact of any of the conditions or events
described in the foregoing clauses (i), (ii) or (iii) disproportionally affects
such Person.

1.8 “Person” means any individual, corporation (including any not-for-profit
corporation), general or limited partnership, limited liability partnership,
joint venture, estate, trust, firm, company (including any limited liability
company or joint stock company), association, organization, entity or
Governmental Authority.

1.9 “SEC” means the United States Securities and Exchange Commission.

1.10 “Securities Act” means the Securities Act of 1933, as amended.

1.11 “Subsidiary” means with respect to any Person, (i) any corporation fifty
percent (50%) or more of whose stock of any class or classes having by the terms
thereof

 

2



--------------------------------------------------------------------------------

ordinary voting power to elect a majority of the directors of such corporation
is at the time owned by such Person, directly or indirectly through one or more
Subsidiaries, and (ii) any other Person, including but not limited to a joint
venture, a general or limited partnership or a limited liability company, in
which such Person, directly or indirectly through one or more Subsidiaries, at
the time owns at least fifty percent (50%) or more of the ownership interests
entitled to vote in the election of managing partners, managers or trustees
thereof (or other Persons performing such functions) or acts as the general
partner, managing member, trustee (or Persons performing similar functions) of
such other Person.

1.12 “Volume Weighted Average Trading Price” means the weighted average of the
reported per share prices at which transactions in the Common Shares are
executed on the New York Stock Exchange (the “NYSE”) during the ten
(10) consecutive trading days ending on and including the second (2nd) trading
day immediately prior to the Closing Date as such weighted average price is
reported by Bloomberg Financial Markets.

SECTION 2. Authorization of Sale of the Shares. In consideration for the
Purchased Shares Consideration, subject to the terms and conditions of this
Agreement, the Board has authorized the issuance and sale to UTC Canada of the
Purchased Shares.

SECTION 3. Agreement to Sell and Purchase the Shares. On or prior to the third
(3rd) trading day immediately prior to the Closing Date, UTC Canada shall
deliver to Watsco written notice of the exact number of Purchased Shares between
750,000 and 1,250,000 (inclusive) that it will purchase hereunder, and such
number shall become the Purchased Shares for all purposes under this Agreement.
Subject to the terms and conditions of this Agreement, at the Closing, Watsco
shall issue and sell to UTC Canada, and UTC Canada shall purchase from Watsco,
the Purchased Shares in exchange for the Purchased Shares Consideration;
provided, that if the Volume Weighted Average Trading Price of the Common Shares
is less than $50.00, by not later than the trading day prior to the Closing Date
Watsco may give UTC Canada a notice requesting that UTC Canada accept a
Purchased Shares Consideration per share of $50.00, in which case, (A) if UTC
Canada gives Watsco a notice accepting the request before Closing, the Purchased
Shares Consideration per share will be deemed to be $50.00 for purposes of this
Agreement and (B) otherwise, this Agreement will terminate and shall cease to be
of any force or effect. Termination of this Agreement solely as a result of
clause (B) of the immediately preceding sentence shall be independent of and
shall not cause a termination of the Asset Purchase Agreement. On the other
hand, if Closing does not occur under the Asset Purchase Agreement, this
Agreement shall terminate and shall cease to be of any force or effect.

SECTION 4. Amendment to Shareholder Agreement; Schedule 14C. At Closing, Watsco,
Carrier Corporation and UTC Canada shall enter into a Second Amended and
Restated Shareholders Agreement (the “Amended Shareholders Agreement”), which
shall be substantially similar to, and which shall amend and restate in its
entirety, that certain Amended and Restated Shareholder Agreement, dated as of
January 24, 2012 between Watsco and Carrier (the “Existing Shareholder
Agreement”), for the purposes of (i) UTC Canada becoming a party to, and bound
by, the Existing Shareholder Agreement, as a “Shareholder” thereto, as such
agreement is amended by the Amended Shareholders Agreement, (ii) including the
Purchased Shares within the definition of “Registrable Securities” contained
therein, (iii) revising the definition of “Closing Date” contained therein to
include, as applicable, the “Closing Date” as defined in the

 

3



--------------------------------------------------------------------------------

Asset Purchase Agreement, (iv) providing that Carrier’s and UTC Canada’s
respective Percentage Interests (as defined in the existing Shareholder
Agreement) shall be aggregated and attributed to each of Carrier and UTC Canada
for purposes of Article II of the Existing Shareholder Agreement and (v) making
such other changes on which Watsco, Carrier Corporation and UTC Canada mutually
agree. As soon as practicable after the Closing Date, but in no event later than
one hundred eighty (180) days after the Closing Date, Watsco shall use
reasonable best efforts to prepare and file with the Commission a Registration
Statement covering the resale of all of the Purchased Shares pursuant to
Section 3.1(a)(i) of the Amended Shareholders Agreement. Watsco shall otherwise
perform its obligations under Article III of the Amended Shareholders Agreement
with respect to such Registration Statement. Within five (5) days after the date
of this Agreement, Watsco shall file with the SEC, in accordance with the
applicable rules and regulations promulgated by the SEC under the Exchange Act,
a preliminary Information Statement on Schedule 14C (the “Preliminary 14C”) in
respect of shareholder approval of the issuance of the Purchased Shares for
purposes of New York Stock Exchange Rule 312.03 (the “Shareholder Approval”),
and, on the later of (i) the eleventh (11th) day immediately following the date
of such filing or (ii) the second (2nd) Business Day following the date on which
the SEC clears any and all SEC Staff comments to the Preliminary 14C, Watsco
shall file with the SEC and mail to Watsco’s non-consenting shareholders a
definitive Information Statement on Schedule 14C in respect of the Shareholder
Approval (the “Definitive 14C”).

SECTION 5. Closing; Conditions

5.1 Closing Deliverables. At the Closing,

(a) Watsco shall deliver to UTC Canada one or more stock certificates registered
in the name of UTC Canada, with its address at One Germain Street, Suite 1500,
Saint-John, New Brunswick, Canada, E2L 4H8, and with Canadian tax identification
number 88173 1814 RC0001, each such certificate bearing a restrictive legend,
substantially in the form set forth in Section 8.2;

(b) UTC Canada shall deliver the Purchased Shares Consideration to Watsco by
wire transfer of U.S. federal funds to an account identified by Watsco in
writing at least three business days prior to the Closing Date;

(c) Carrier, UTC Canada and Watsco shall execute and deliver the Amended
Shareholders Agreement.

5.2 Conditions to Watsco’s Obligations. Watsco’s obligation to complete the sale
of the Shares at the Closing is subject to the satisfaction, at or prior to the
Closing, of each of the following conditions, unless otherwise waived by Watsco
in its sole discretion (“Watsco Closing Conditions”):

(a) each of the representations and warranties of UTC Canada set forth in
Section 7 shall be true and correct on the Closing Date;

 

4



--------------------------------------------------------------------------------

(b) UTC Canada shall have performed and complied with all covenants, agreements
and obligations contained in this Agreement that are required to be performed or
complied with by UTC Canada on or prior to the Closing; and

(c) the number of days set forth in either Rule 14c-2(b) under the Exchange Act
or Note D(3) to Schedule 14A, as applicable, following the date of mailing of
the Definitive 14C shall have elapsed.

5.3 Conditions to UTC Canada’s Obligations. UTC Canada’s obligation to purchase
the Purchased Shares at Closing is subject to the satisfaction, at or prior to
Closing, of each of the following conditions, unless otherwise waived by UTC
Canada in its sole discretion (“UTC Canada Closing Conditions” and, together
with Watsco Closing Conditions, the “Closing Conditions”):

(a) each of the representations and warranties of Watsco set forth in Section 6
that is qualified by materiality or Material Adverse Effect or words of similar
effect shall be accurate in all respects as of the Closing Date (except to the
extent any such representations and warranties expressly relate to a specific
date, in which case such representations and warranties shall be accurate as of
such date), and each of the representations and warranties of Watsco set forth
in Section 6 that is not so qualified shall be accurate in all material respects
as of the Closing Date (except to the extent such representations and warranties
expressly relate to a specific date, in which case such representations and
warranties shall be accurate in all material respects as of such date);

(b) Watsco shall have performed and complied with all covenants, agreements and
obligations contained in this Agreement that are required to be performed or
complied with by Watsco on or before the Closing; and

(c) (i) Watsco shall have filed with the SEC and mailed to Watsco’s
non-consenting shareholders, in accordance with in Section 4 above and the
applicable rules and regulations promulgated by the SEC under the Exchange Act,
the Definitive 14C, and (ii) the number of days set forth in either Rule
14c-2(b) under the Exchange Act or Note D(3) to Schedule 14A, as applicable,
following the date of mailing of the Definitive 14C shall have elapsed.

5.4 Watsco Conduct of Business. Watsco agrees that, between the date of this
Agreement and the Closing Date, except as expressly contemplated by any other
provision of this Agreement, unless UTC Canada shall otherwise consent in
writing (such consent not to be unreasonably withheld or delayed), Watsco shall
not, and shall not permit any Subsidiaries to, directly or indirectly, do any of
the following:

(a) solely in the case of Watsco, declare or pay any dividends on or make any
other distributions (whether in cash, stock or property) in respect of any
Capital Stock, except for regular quarterly cash dividends in the ordinary
course consistent with past practice in an amount not greater than $.62 per
share, or split, combine, or reclassify, or otherwise amend any terms of any
Capital Stock;

 

5



--------------------------------------------------------------------------------

(b) issue (or authorize the issuance of), sell, bid for, redeem, purchase or
otherwise acquire (A) any Capital Stock, (B) any rights, warrants or options to
acquire any shares of Capital Stock, or (C) any other securities in respect of,
in lieu of or in substitution for shares of Capital Stock, or induce, or attempt
to induce any other Person to do any of the foregoing, except (1) for issuances
of, and issuances of Capital Stock pursuant to the exercise of, employee and
director stock options in the ordinary course of business consistent with past
practice; (2) for issuances of Capital Stock that are not required to be
submitted to a vote of the holders of any class or series of Capital Stock under
the rules and regulations of the NYSE; and (3) for unsolicited purchases of
Capital Stock effected prior to the Measurement Period, which purchases are not
effected (x) from or through a broker or dealer, (y) on a securities exchange or
(z) through an inter-dealer quotation system or electronic communications
network (as such term is defined under Rule 600 of Regulation NMS under the
Exchange Act);

(c) take any action with the primary purpose of affecting the trading price of
any Capital Stock;

(d) amend any of its organizational documents or the Original Revolving Credit
Agreement, the Amendment or the Revolving Credit Agreement in a manner that
would reasonably be expected to adversely impact (A) the consummation of the
transactions contemplated by this Agreement or (B) UTC Canada;

(e) enter into any agreement that would purport to limit the freedom of Watsco
or its Subsidiaries (whether prior to or following the Closing) to compete
freely in any line of business or in any geographic area relating to their
respective business (other than this Agreement and/or the Ancillary Agreements);

(f) make any material change in any of its accounting methods or practices,
except as required by GAAP;

(g) sell, assign, transfer or otherwise dispose of any equity interests in any
of its Subsidiaries, or any securities convertible into or exchangeable for
equity interests therein;

(h) enter into any new line of business outside of its existing business; or

(i) agree to do, or make any announcement with respect to, any of the foregoing.

SECTION 6. Representations, Warranties and Covenants of Watsco. Watsco hereby
represents and warrants to UTC Canada as follows:

6.1 Issuance of Shares. Watsco has taken all necessary corporate action to
authorize the execution, delivery and performance of this Agreement and Watsco’s
issuance and sale of the Purchased Shares. The Purchased Shares, when issued and
delivered and paid for as provided herein, will be duly authorized, validly
issued, fully paid and nonassessable and will be issued free and clear of any
Encumbrances (other than as arising under applicable securities laws, this
Agreement or any Encumbrances created by UTC Canada). Assuming the accuracy of

 

6



--------------------------------------------------------------------------------

the representations and warranties of UTC Canada set forth in Section 7 of this
Agreement, the Purchased Shares will be issued in compliance with all applicable
federal and state securities laws.

6.2 Organization and Qualification. Watsco is a Florida corporation duly
organized, validly existing and in good standing under the laws of the State of
Florida, and has the power to own, manage, lease and hold its properties and
assets and to carry on its business as and where such properties and assets are
presently located and such business is presently conducted. Each of Watsco and
its Subsidiaries is duly qualified or licensed to do business and is in good
standing as a foreign entity in each of the jurisdictions where the character of
its properties owned, managed, leased or held or the nature of its business
makes such qualification or licensing necessary, except for any such failures to
be so qualified or licensed and in good standing that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect.

6.3 Articles of Incorporation and Bylaws. Watsco has made available to UTC
Canada true, accurate and complete copies of the Articles and Bylaws, each of
which is in full force and effect. Watsco is not in violation of any of the
provisions of its Articles or Bylaws.

6.4 Capitalization. The authorized capital stock of Watsco consists of sixty
million (60,000,000) Common Shares and ten million (10,000,000) Class B Shares
(Common Shares and Class B Shares are referred to collectively as “Capital
Stock”). As of March 13, 2012, (i) 28,362,424 Common Shares were issued and
outstanding, all of which were validly issued, fully paid and are nonassessable,
(ii) 4,709,932 Class B Shares were issued and outstanding, all of which were
validly issued, fully paid and are nonassessable, and (iii) 6,322,650 Common
Shares and 48,263 Class B Shares were held in the treasury of Watsco or by its
Subsidiaries. As of March 13, 2012, 524,989 shares of Capital Stock were
reserved for future issuance pursuant to warrants, stock options and other stock
awards, and restricted stock awards granted and outstanding as of March 13, 2012
under Watsco’s compensation plans, and such shares are sufficient in number for
such future issuances. All shares of Capital Stock subject to issuance as
specified above are duly authorized and, upon issuance on the terms and
conditions specified in the instruments pursuant to which they are issuable,
shall be validly issued, fully paid and nonassessable. There are no obligations,
contingent or otherwise, of Watsco or any of its Subsidiaries to repurchase,
redeem or otherwise acquire any shares of Capital Stock or the equity interests
of any Subsidiary of Watsco. Watsco has not repurchased any outstanding shares
of Capital Stock since December 31, 2011, other than pursuant to ordinary course
commitments. All of the outstanding equity interests of each of Watsco’s
Subsidiaries are duly authorized, validly issued, fully paid and nonassessable
and all such equity interests are owned by Watsco or a Subsidiary of Watsco
(except for Carrier Enterprise, LLC, of which Watsco owns only 60% of such
entity’s issued and outstanding equity interests), free and clear of any
preemptive rights or Encumbrances with respect thereto.

6.5 Authorization, Enforceability and Related Matters. (i) Watsco has full
right, power, authority and capacity to enter into this Agreement and to
consummate the transactions contemplated hereby and has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement; (ii) the making and performance of this Agreement by Watsco and the
consummation by Watsco of the transactions contemplated herein

 

7



--------------------------------------------------------------------------------

will not violate any provision of Watsco’s Articles or Bylaws or, except to the
extent that it would not have a Material Adverse Effect on Watsco or adversely
affect Watsco’s ability to consummate the transactions contemplated hereby,
conflict with, result in the breach or violation of, or constitute, either by
itself or upon notice or the passage of time or both, a default under any
material agreement, mortgage, deed of trust, lease, franchise, license,
indenture, permit or other instrument to which Watsco is a party, or any statute
or any authorization, judgment, decree, order, rule or regulation of any court
or any regulatory body, administrative agency or other governmental agency or
body applicable to Watsco; (iii) except for Watsco Shareholder Approval, which
has been obtained, no consent, approval, authorization or other order of any
court, regulatory body, administrative agency or other governmental agency or
body is required in respect of Watsco’s execution and delivery of this Agreement
or the consummation by Watsco of the transactions contemplated by this
Agreement; (iv) upon the execution and mutual delivery of this Agreement by the
parties hereto, this Agreement shall constitute a legal, valid and binding
obligation of Watsco, enforceable against Watsco in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application relating to the
enforcement of creditor’s rights and the application of equitable principles
relating to the availability of remedies, and except as rights to indemnity or
contribution may be limited by federal or state securities laws or the public
policy underlying such laws; and (v) there is not in effect any order enjoining
or restraining Watsco from entering into or engaging in any of the transactions
contemplated by this Agreement.

6.6 Brokers or Finders. No broker, investment banker, financial advisor or other
individual, corporation, general or limited partnership, limited liability
company, firm, joint venture, association, enterprise, joint securities company,
trust, unincorporated organization or other person or entity is entitled to any
broker’s, finder’s, financial advisor’s or other similar fee or commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Watsco or any of its Affiliate.

6.7 SEC Reports.

(a) Watsco has filed all registration statements, forms, reports, definitive
proxy statements and other documents required to be filed by Watsco or its
Subsidiaries with the SEC since February 29, 2012. All such registration
statements, forms, reports and other documents (not including any information
furnished to the SEC, including, but not limited to, all information furnished
under Items 2.02, 7.01 or 9.01 of Form 8-K) are referred to herein as the “SEC
Reports.” The SEC Reports (i) were filed on a timely basis and (ii) at the time
filed, complied in all material respects with the applicable requirements of the
Securities Act and the Exchange Act applicable to such SEC Reports.

(b) Each of the consolidated financial statements (including, in each case, any
related notes and schedules) contained in the SEC Reports at the time filed
(i) complied in all material respects with applicable generally accepted
accounting requirements and the published rules and regulations of the SEC with
respect thereto, (ii) were prepared in accordance with applicable generally
accepted accounting principles applied on a consistent basis throughout the
periods involved (except as may be indicated in the notes to such financial
statements or, in the case of unaudited interim financial statements, as
permitted by the SEC under the Exchange Act) and (iii) fairly presented in all
material respects the consolidated financial position of

 

8



--------------------------------------------------------------------------------

Watsco and its Subsidiaries as of the dates indicated and the consolidated
results of its operations and cash flows for the periods indicated, except that
the unaudited interim financial statements were subject to normal and recurring
year end adjustments which were not material in amount.

(c) Except as disclosed in Watsco’s annual report on Form 10-K filed on
February 29, 2012 and any subsequent quarterly reports on Form 10-Q or current
reports on Form 8-K (excluding any risk factor disclosure contained in such
documents under the heading “Risk Factors” and any disclosure of risks included
in any “forward-looking statements” disclaimer or other statements that are
similarly non-specific and are predictive or forward-looking in nature) filed
and publicly available prior to the date of this Agreement, (i) Watsco and its
Subsidiaries have devised and maintain a system of internal accounting controls
sufficient to provide reasonable assurances regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with applicable generally accepted accounting principles,
(ii) each of Watsco and its Subsidiaries maintains disclosure controls and
procedures required by Rules 13a-15 or 15d-15 under the Exchange Act, and such
disclosure controls and procedures are effective to ensure that all material
information concerning Watsco is made known on a timely basis to the individuals
responsible for the preparation of Watsco’s filings with the SEC and other
public disclosure documents as appropriate to allow timely decisions regarding
required disclosure and to make the certifications required by the Exchange Act
with respect to the SEC Reports, (iii) there are no significant deficiencies or
material weaknesses in the design or operation of internal controls over
financial reporting (as defined in Rule 13a-15(f) of the Exchange Act) which are
reasonably likely to adversely affect Watsco’s ability to record, process,
summarize and report financial information, Watsco has disclosed to its outside
auditors any significant deficiencies or material weaknesses in internal
controls, and, to Watsco’s knowledge, there is no reason to believe that
Watsco’s outside auditors and Chief Executive Officer and Chief Financial
Officer will not be able to give the certifications and attestations required
pursuant to the rules and regulations adopted pursuant to Section 404 of the
Sarbanes-Oxley Act of 2002, without qualification, when next due, (iv) to
Watsco’s knowledge, there is no fraud, whether or not material, that involves
management or other employees who have a significant role in Watsco’s internal
controls and (v) Watsco is in compliance in all material respects with the
applicable listing and other rules and regulations of the New York Stock
Exchange and the NYSE Amex.

6.8 Material Changes; Undisclosed Events, Liabilities or Developments. Since
February 29, 2012, except as specifically disclosed in any SEC Report filed
subsequent to February 29, 2012 and prior to the date hereof: (i) there has been
no event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect; (ii) Watsco has not incurred
any material liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in Watsco’s
financial statements pursuant to generally accepted accounting principals in the
United States; (iii) Watsco has not altered its method of accounting;
(iv) Watsco has not declared or made any dividend or distribution of cash or
other property to its shareholders or purchased, redeemed or made any agreements
to purchase or redeem any shares of its Capital Stock; and (v) Watsco has not
issued any equity securities to any of its officers, directors or Affiliates.

 

9



--------------------------------------------------------------------------------

6.9 Full Disclosure. No representation or warranty made by Watsco in this
Agreement contains any untrue statement of a material fact, or omits to state a
material fact necessary to make the statements contained herein not misleading.

SECTION 7. Representations, Warranties and Covenants of UTC Canada. UTC Canada
represents and warrants to Watsco that:

7.1 Experience. (i) UTC Canada is knowledgeable, sophisticated and experienced
in financial and business matters, and is making, and is qualified to make,
decisions with respect to investments in shares representing an investment
decision like that involved in the purchase of the Purchased Shares, including
investments in securities issued by Watsco and/or comparable entities, has the
ability to bear the economic risks of an investment in the Purchased Shares and
has had the opportunity to request, receive, review and consider all information
it deems relevant in making an informed decision to purchase the Purchased
Shares; (ii) UTC Canada is acquiring the Purchased Shares for its own account,
solely for investment and with no present intention to distribute any of such
Purchased Shares and is subject to no arrangement or understanding with any
other persons regarding the distribution of the Purchased Shares; (iii) UTC
Canada will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Purchased Shares, except in compliance
with the Securities Act and the rules and regulations promulgated thereunder and
any other applicable state securities laws; (iv) UTC Canada has, in connection
with its decision to purchase the Purchased Shares, relied solely upon the
representations and warranties of Watsco contained in this Agreement; (v) UTC
Canada has had an opportunity to discuss this investment with representatives of
Watsco and ask questions of them; and (vi) UTC Canada is either a “qualified
institutional buyer” as defined by Rule 144A promulgated under the Securities
Act or an “accredited investor” as defined by Rule 501(a) of Regulation D
promulgated under the Securities Act.

7.2 Reliance on Exemptions. UTC Canada understands that the Purchased Shares are
being offered and sold to in reliance upon specific exemptions from the
registration requirements of the Securities Act and state securities laws and
that Watsco is relying upon the truth and accuracy of, and UTC Canada’s
compliance with, the representations, warranties, covenants, agreements,
acknowledgments and understandings of UTC Canada contained in this Agreement in
order to determine the availability of such exemptions and the eligibility of
UTC Canada to acquire the Purchased Shares.

7.3 Confidentiality. UTC Canada understands that this Agreement, the information
contained in all materials provided to UTC Canada by Watsco and its
representatives, including any information conveyed orally, in connection with
the transactions contemplated hereunder (“Confidential Information”), is
strictly confidential and proprietary to Watsco and is being provided to UTC
Canada solely for UTC Canada’s confidential use in connection with the
transactions contemplated hereunder. UTC Canada agrees to use the Confidential
Information solely for the purpose of evaluating a possible investment in the
Purchased Shares, and UTC Canada acknowledges that it is prohibited from
distributing, divulging or discussing any Confidential Information, in whole or
in part, with any Person, except to UTC Canada’s financial, investment or legal
advisors (such Persons, “Authorized Advisors”), solely to the extent necessary
for such Authorized Advisors to assist UTC Canada

 

10



--------------------------------------------------------------------------------

with its proposed investment in the Purchased Shares. To the extent that UTC
Canada provides, directly or indirectly, any Confidential Information to any
Authorized Advisor, UTC Canada shall ensure that such Authorized Advisor
maintains the confidentiality of the Confidential Information to the same extent
applicable to UTC Canada as set forth in this Section 7.3. Confidential
Information does not include any information that is or becomes publicly
available through no fault of UTC Canada, or that UTC Canada is required to
disclose pursuant to applicable law, regulation or legal process; provided,
however, that if UTC Canada is requested or ordered to disclose any Confidential
Information pursuant to any court or other government order or any other
applicable legal procedure, it shall provide Watsco with prompt notice of any
such request or order so that Watsco may seek an appropriate protective order.

7.4 Investment Decision. UTC Canada understands that nothing in this Agreement
or any other materials presented to UTC Canada in connection with the purchase
and sale of the Purchased Shares constitutes legal, tax or investment advice.
UTC Canada has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Purchased Shares.

7.5 Risk of Loss. UTC Canada understands that its investment in the Purchased
Shares involves a significant degree of risk, including a risk of total loss of
UTC Canada’s investment, and UTC Canada has full cognizance of and understands
all of the risk factors related to its purchase of the Purchased Shares,
including, but not limited to, those set forth in the SEC Reports. UTC Canada
understands that no representation is being made as to the future value of the
Purchased Shares.

7.6 Authorization, Enforceability and Related Matters. (i) UTC Canada has full
right, power, authority and capacity to enter into this Agreement and to
consummate the transactions contemplated hereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement;
(ii) the making and performance of this Agreement by UTC Canada and the
consummation by UTC Canada of the transactions contemplated herein will not
violate any provision of the organizational documents of UTC Canada or, except
to the extent that it would not have a Material Adverse Effect on UTC Canada’s
ability to consummate the transactions contemplated hereby, conflict with,
result in the breach or violation of, or constitute, either by itself or upon
notice or the passage of time or both, a default under any material agreement,
mortgage, deed of trust, lease, franchise, license, indenture, permit or other
instrument to which UTC Canada is a party, or any statute or any authorization,
judgment, decree, order, rule or regulation of any court or any regulatory body;
administrative agency or other governmental agency or body applicable to UTC
Canada, (iii) no consent, approval, authorization or other order of any court,
regulatory body, administrative agency or other governmental agency or body is
required in respect of UTC Canada’s execution and delivery of this Agreement or
the consummation by UTC Canada of the transactions contemplated by this
Agreement; (iv) upon the execution and mutual delivery of this Agreement by the
parties hereto, this Agreement shall constitute a legal, valid and binding
obligation of UTC Canada, enforceable against UTC Canada in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
relating to the enforcement of creditor’s rights and the application of
equitable principles relating to the availability of remedies, and except as
rights to indemnity or contribution may be limited by federal or state
securities laws or the public policy underlying such laws; and (v) there is not
in effect any order enjoining or restraining UTC Canada from entering into or
engaging in any of the transactions contemplated by this Agreement.

 

11



--------------------------------------------------------------------------------

7.7 Brokers or Finders. No broker, investment banker, financial advisor or other
individual, corporation, general or limited partnership, limited liability
company, firm, joint venture, association, enterprise, joint securities company,
trust, unincorporated organization or other person or entity is entitled to any
broker’s, finder’s, financial advisor’s or other similar fee or commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of UTC Canada or of its Affiliates.

SECTION 8. Restrictions on Transfer.

8.1 Restrictions on Transfer. The Purchased Shares may be disposed of only in
compliance with state and federal securities laws. In connection with any
transfer of any Purchased Shares other than pursuant to an effective
registration statement or Rule 144 under the Securities Act, Watsco may require
the transferor thereof to provide to Watsco an opinion of counsel selected by
the transferor and reasonably acceptable to Watsco, the form and substance of
which opinion shall be reasonably satisfactory to Watsco, to the effect that
such transfer does not require registration of such transferred Purchased Shares
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement.

8.2 General Legend. UTC Canada agrees that a restrictive legend, in
substantially the following form, shall be imprinted on the Purchased Shares:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD
OR OFFERED FOR SALE IN THE ABSENCE OF REGISTRATION UNDER THE SECURITIES ACT OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO WATSCO, INC., A FLORIDA
CORPORATION, AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

SECTION 9. Survival of Representations, Warranties and Agreements. All
covenants, representations and warranties made by Watsco and UTC Canada herein
and in any documents delivered pursuant hereto shall survive for a period of two
(2) years following the Closing Date.

 

12



--------------------------------------------------------------------------------

SECTION 10. Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon delivery to the party to
be notified; (ii) when received by confirmed facsimile or (iii) one (1) business
day after deposit with a nationally recognized overnight carrier, specifying
next business day delivery, with written verification of receipt. All
communications shall be sent to Watsco and UTC Canada as follows or at such
other addresses as Watsco or UTC Canada may designate upon five (5) days’
advance written notice to the other party:

 

  (a) if to Watsco, to:

Watsco, Inc.

2665 South Bayshore Drive,

Suite 901

Coconut Grove, FL 33133

Attn: Barry S. Logan

Senior Vice President

Fax: (305) 858-4492

with a copy (that shall not constitute notice) to:

Greenberg Traurig, P.A.

333 Avenue of the Americas

(333 S.E. 2nd Avenue)

Miami, Florida 33131

Attn: Jaret L. Davis, Esq.

Fax: (305) 579-9676

 

  (b) if to UTC Canada, to:

c/o UTC Climate Controls & Security

One Carrier Place

Farmington, CT 06034-4015

Attn:      General Counsel

Fax:       (860) 674-3246

with a copy (that shall not constitute notice) to:

K&L Gates, LLP

K&L Gates Center

210 Sixth Avenue

Pittsburgh, PA 15222-2613

Attn: David L. Forney

Fax: (412) 355-6501

SECTION 11. Amendments. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by Watsco and UTC Canada. No waiver
of any provision this Agreement shall be binding unless executed in writing by
the party to be bound thereby. No waiver of any provision of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(regardless of whether similar), nor shall any such waiver constitute a
continuing waiver unless otherwise expressly provided.

SECTION 12. Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

SECTION 13. Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

 

13



--------------------------------------------------------------------------------

SECTION 14. Governing Law. This Agreement and any disputes or claims arising out
of or in connection with its subject matter shall be governed by and construed
in accordance with the laws of the State of Florida without regard to the rules
of conflict of laws of such state that would cause the laws of another
jurisdiction to apply. The parties hereto acknowledge and agree that venue and
jurisdiction for any claim, suit or controversy related to or arising out of
this Agreement shall lie in the state or federal courts located in Miami-Dade
County, Florida. THE PARTIES HEREBY WAIVE THE RIGHT TO JURY TRIAL OF ANY MATTERS
ARISING OUT OF THIS AGREEMENT OR THE CONDUCT OF THE RELATIONSHIP BETWEEN THEM.

SECTION 15. Counterparts; Facsimile Signatures. This Agreement may be executed
in one or more counterparts, each of which shall constitute an original, but all
of which, taken together, shall constitute but one instrument. Facsimile or
other electronically scanned and transmitted signatures shall be deemed
originals for all purposes of this Agreement.

SECTION 16. Entire Agreement. This Agreement and the Asset Purchase Agreement
contain the entire understanding of the parties with respect to the matters
covered herein and therein; and, except as specifically set forth herein or
therein, neither Watsco nor UTC Canada makes any representation, warranty,
covenant or undertaking with respect to such matters.

SECTION 17. Fees and Expenses. Except as expressly set forth herein, Watsco, on
the one hand, and UTC Canada, on the other hand, shall pay their respective fees
and expenses related to the transactions contemplated by this Agreement.

SECTION 18. Parties. This Agreement is made solely for the benefit of and is
binding upon Watsco and UTC Canada, and no other Person shall acquire or have
any right under or by virtue of this Agreement.

SECTION 19. Assignment. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
parties hereto and their respective successors and assigns. This Agreement and
the rights of UTC Canada hereunder may be assigned by UTC Canada only with the
prior written consent of Watsco. Watsco may not assign this Agreement without
the written consent of UTC Canada.

SECTION 20. Further Assurances. Each party agrees to cooperate fully with the
other party hereto and to execute such further instruments, documents and
agreements and to give such further written assurance as may be reasonably
requested by the other party to evidence and reflect the transactions described
herein and contemplated hereby and to carry into effect the intents and purposes
of this Agreement.

SECTION 21. Liability Not Affected by Knowledge or Waiver. The right to recovery
of losses or other remedy based upon breach of representations, warranties or
covenants will not be affected by any investigation conducted, or knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement, with respect to the accuracy or
inaccuracy of or compliance or noncompliance with any such representation,
warranty, or covenant.

[Signature pages follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their respective duly authorized representatives as of the day and year first
above written.

 

ISSUER: WATSCO, INC. By:  

/s/ Barry S. Logan

Name:   Barry S. Logan Title:   Senior Vice President PURCHASER: UTC CANADA
CORPORATION By:  

/s/ William F. Striebe

Name:   William F. Striebe Title:   Authorized Signatory

 

Solely for purposes of Section 4 and Section 5.1(c): CARRIER CORPORATION By:  

/s/ William F. Striebe

Name:   William F. Striebe Title:   Vice President, Business Development

Signature page to Subscription Agreement